                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DISTRICT

DAN BUNKERING (AMERICA), INC.              *
                                           *
VERSUS                                     *      CASE NO. 1:19-cv-00413-WS-B
                                           *
EPIC HEDRON, in rem,                       *
EPIC DIVING & MARINE SERVICES,             *
LLC, in personam,                          *
EPIC COMPANIES, LLC, in personam           *
                                           *
*      *      *      *      *       *      *

           MOTION FOR ISSUANCE OF ORDER FOR WARRANT OF ARREST

       Fugro USA Marine, Inc. moves this Court for the issuance of an order and warrant of

arrest against M/V EPIC HEDRON, her engines, tackle, furniture, machinery, equipment, and

appurtenances, in rem, pursuant to Rule C of the Supplemental Rules for Certain Admiralty and

Maritime Claims. This Motion is based upon the Verified Complaint in Intervention filed herein

by Fugro USA Marine, Inc.

                                           Respectfully submitted,



                                           s/ Paul T. Beckmann
                                           PAUL T. BECKMANN (BECKP0493)
                                           HAND ARENDALL HARRISON SALE LLC
                                           Post Office Box 123
                                           Mobile, Alabama 36601
                                           Telephone: (251) 432-5511
                                           Facsimile: (251) 694-6375
                                           E-mail: pbeckmann@handarendall.com
